Grant, C. J.
This case involves the right of one Charles W. Caley, a justice of the peace, to act as a member of the township board of the township of Superior, Chippewa county. At a meeting of said board there were present the supervisor, the clerk, and one Scribner, a justice of the peace, whose term of office expires in 1899. The office of the justice whose term would have expired July 3, 1898, was vacant. Mr. Caley’sterm expires July 3, 1900. 1 How. Stat. § 744, provides that the board shall consist of four members, — the supervisor, the clerk, and the two justices of the peace whose terms of office soonest expire. Under the relator’s contention, the township board would consist of only three members until the vacancy in the senior term was filled. We are of the opinion that the statute means the two oldest justices at the time holding office. The court below so held, and the judgment is affirmed.
The other Justices concurred.